NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

MORRIS REESE,
Plaintiff-Appellant,

V.

VERIZON CALIFORNIA, INC.,
Defendant-Appellee,

AND

AT&T CALIFORNIA,
Defendant-Appellee. °

2012-1048

Appeal from the United States District Court for the
Central I)istrict of California in case no. 11-CV-1934,
Judge S. James Otero.

ON MOTION

ORDER

Morris Reese moves for a GO-day extension of time,
until June 29, 2012, to his reply brief.

Upon consideration thereof,

 

REESE V. VERIZON CALIFORNIA

IT IS ORDERED THAT:

The motion is granted

NAY 08 2012
Date

cc: Rache1 C. Hughey, Esq.
Michael J. Songer, Esq.

James Wallace, Jr., Esq.

521

FoR THE COURT

/S/ J an Horbaly
J an Horbaly

Clerk

F|LED
u.s.cuunr osm=a=emsroa
ms panama c\ncun

NAY 08 2012

` JAN HDRBALV
CLEHK